Case 1:19-cv-04617-DLC Document 53-1 Filed 12/16/19 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JAHSHAE STEWART, Civil Action No. 1:19-CV-04617 (DLC)(SDA)
Plaintiff,

VS.

 

 

LURLINE BAY, LLC (d/b/a HARBOUR
OUTDOOR), and EXCEL HR SERVICES, LLC,

Defendants.

 

 

  

 

 

It appearing that discovery in the above-cap or
disclosure of confidential information, it is ORDERED as follows:

1. Any party to this litigation and any third-party shall have the right to designate as
“Confidential” and subject to this Order any information, document, or thing, or portion of any
document or thing: (a) that contains trade secrets, competitively sensitive technical, marketing,
financial, sales or other confidential business information, or (b) that contains private or
confidential personal information, or (c) that contains information received in confidence from
third parties, or (d) which the producing party otherwise believes in good faith to be entitled to
protection under Rule 26 of the Federal Rules of Civil Procedure (hereinafter, “Confidential
material”). Any party to this litigation or any third party covered by this Order, who produces or
discloses any Confidential material, including without limitation any information, document,
thing, interrogatory answer, admission, pleading, or testimony, shall mark the same with the
foregoing or similar legend: “CONFIDENTIAL” or “CONFIDENTIAL - SUBJECT TO
DISCOVERY CONFIDENTIALITY ORDER” (hereinafter “Confidential”).

2. Any party to this litigation and any third-party shall have the right to designate as

 
Case 1:19-cv-04617-DLC Document 53-1 Filed 12/16/19 Page 2 of 10

“Attorneys’ Eyes Only” and subject to this Order any Confidential material, information,
document, or thing, or portion of any document or thing that contains highly sensitive business
or personal information, the disclosure of which is highly likely to cause significant harm to an
individual or to the business or competitive position of the designating party. Any party to this
litigation or any third party who is covered by this Order, who produces or discloses any
Attorneys’ Eyes Only material, including, without limitation, any information, document, thing,
interrogatory answer, admission, pleading, or testimony, shall mark the same with the foregoing
or similar legend: “ATTORNEYS’ EYES ONLY” or “ATTORNEYS’ EYES ONLY -
SUBJECT TO DISCOVERY CONFIDENTIALITY ORDER” (hereinafter “Attorneys’ Eyes
Only”). If counsel for a party receiving documents or information designated “Attorneys’ Eyes
Only” hereunder objects to such designation of any or all of such items, the procedure in
Paragraph 8 shall apply.

3. Ail Confidential material shall be used by the receiving party solely for purposes
of the prosecution or defense of this action, shall not be used by the receiving party for any
business, commercial, competitive, personal or other purpose, and shall not be disclosed by the
receiving party to anyone other than those set forth in Paragraph 4, unless and until the
restrictions herein are removed either by written agreement of counsel for the parties, or by
Order of the Court. It is, however, understood that counsel for a party may give advice and
opinions to his or her client solely relating to the above-captioned action based on his or her
evaluation of Confidential material, provided that such advice and opinions shall not reveal the
content of such Confidential material except by prior written agreement of counsel for the
parties, or by Order of the Court.

4, Confidential material and the contents of Confidential material may be disclosed

 
Case 1:19-cv-04617-DLC Document 53-1 Filed 12/16/19 Page 3 of 10

only to the following individuals under the following conditions:

a.

Counsel of record in this action and employees of counsel in this action
who have been actively engaged in the conduct of this litigation;

Outside experts or consultants retained by counsel for purposes of this
action, provided they have signed a non-disclosure agreement in the form
attached hereto as Exhibit A;

Secretarial, paralegal, clerical, duplicating and data processing personnel
of the foregoing:

The Court and court personnel,

Any deponent may be shown or examined on any information, document
or thing designated Confidential if it appears that the witness authored or
received a copy of it, was involved in the subject matter described therein
or is employed by the party who produced the information, document or
thing, or if the producing party consents to such disclosure;

Vendors retained by or for the parties to assist in preparing for pretrial
discovery, trial and/or hearings including, but not limited to, court
reporters, litigation support personnel, jury consultants, individuals to
prepare demonstrative and audiovisual aids for use in the courtroom or in
depositions or mock jury sessions, as well as their staff, stenographic, and
clerical employees whose duties and responsibilities require access to such
materials; and

The parties. In the case of defendant, Lurline Bay, LLC, “party” shall

mean the owners, Harrison Condos and Nick Condos, executives who are

 
Case 1:19-cv-04617-DLC Document 53-1 Filed 12/16/19 Page 4 of 10

required to participate in decisions with reference to this lawsuit. In the
case of defendant, Excel Human Resources Services, LLC, “party” shall
mean the owner, Justin Newton, who is required to participate in decisions
with reference to this lawsuit.

h. A mediator agreed upon by all parties and retained for purposes of
mediating or facilitating settlement of this action.

5. Confidential material shall be used only by individuals permitted access to it
under Paragraph 4. Confidential material, copies thereof, and the information contained therein,
shall not be disclosed in any manner to any other individual, until and unless (a) counsel for the
party asserting confidentiality waives the claim of confidentiality, or (b) the Court orders such
disclosure.

6. With respect to any depositions that involve a disclosure of Confidential material
of a party to this action, such party shall have until thirty (30) days after receipt of the deposition
transcript within which to inform all other parties that portions of the transcript are to be
designated Confidential, which period may be extended by agreement of the parties. No such
deposition transcript shall be disclosed to any individual other than the individuals described in
Paragraph 4(a), (b), (c), (d) and (f) above and the deponent during these thirty (30) days, and no
individual attending such a deposition shall disclose the contents of the deposition to any
individual other than those described in Paragraph 4(a), (b), (c), (d) and (f) above during said
thirty (30) days, Upon being informed that certain portions of a deposition are to be designated
as Confidential, all parties shall immediately cause each copy of the transcript in its custody or
control to be appropriately marked and limit disclosure of that transcript in accordance with

Paragraphs 3 and 4.

 
Case 1:19-cv-04617-DLC Document 53-1 Filed 12/16/19 Page 5 of 10

7. Material produced and marked as Attorneys’ Eyes Only may be disclosed only to

counsel of record for the receiving party and to such other persons as counsel of record for the

producing party agrees in advance or as Ordered by the Court.

8. If counsel for a party receiving documents or information designated as

“Confidential” or “Attorneys’ Eyes Only” hereunder objects to such designation of any or all of

such items, the following procedure shall apply:

a.

Counsel for the objecting party shall serve on the designating party or
third-party a written objection to such designation, which shall describe
with particularity the documents or information in question and shall state
the grounds for objection. Counsel for the designating party or third party
shall respond in writing to such objection within 14 days, and shall state
with particularity the grounds for asserting that the document or
information is Confidential or Attorneys’ Eyes Only. If no timely written
response is made to the objection, the challenged designation will be
deemed to be void. If the designating party or nonparty makes a timely
response to such objection asserting the propriety of the designation,
counsel shall then confer in good faith in an effort to resolve the dispute.

If a dispute as fo a Confidential or Attorneys’ Eyes Only designation of a
document or item of information cannot be resolved by agreement, the
proponent of the designation being challenged shall present the dispute to
the Court, in accordance with Local Civil Rule 37.2, before filing a formal
motion for an order regarding the challenged designation. The document

or information that is the subject of the filing shall be treated as originally

 
Case 1:19-cv-04617-DLC Document 53-1 Filed 12/16/19 Page 6 of 10

designated pending resolution of the dispute.

10. ‘If the need arises during trial or at any hearing before the Court for any party to
disclose Confidential or Attorneys’ Eyes Only information, it may do so only after giving notice
to the producing party and as directed by the Court. Whenever any person subject to this Order
is requested by a subpoena, request for production of documents, civil investigative demand, or
other legal process, to disclose to persons or entities not parties to this action, any documents,
objects, things, or testimony designated Confidential material in this action, such person, unless
otherwise prohibited from doing so by law, shall as soon as reasonably practical and prior to
production, but in no event later than five (5) business days after receipt of the request, notify the
producing party (or its counsel of record) by certified mail, return receipt requested, of the
existence and terms of such request. If a response to such request is due in less than ten (10)
days, the notice shall be given orally and confirmed in writing to the producing party, sent by
facsimile within forty-cight (48) hours after receipt of such request. Subject to a court order
prohibiting disclosure or production, the party receiving such request shall be entitled to make
disclosure or production.

11. To the extent consistent with applicable law, the inadvertent or unintentional
disclosure of Confidential material that should have been designated as such, regardless of
whether the information, document or thing was so designated at the time of disclosure, shall not
be deemed a waiver in whole or in part of a party’s claim of confidentiality, cither as to the
specific information, document or thing disclosed or as to any other material or information
concerning the same or related subject matter. Such inadvertent or unintentional disclosure may

be rectified by notifying in writing counsel for all parties to whom the material was disclosed

 
Case 1:19-cv-04617-DLC Document 53-1 Filed 12/16/19 Page 7 of 10

that the material should have been designated Confidential within a reasonable time after
disclosure. Such notice shall constitute a designation of the information, document or thing as
Confidential under this Discovery Confidentiality Order.

12. When the inadvertent or mistaken disclosure of any information, document or
thing protected by privilege or work-product immunity is discovered by the producing party and
brought to the attention of the receiving party, the receiving party’s treatment of such material
shall be in accordance with Federal Rule of Civil Procedure 26(b)(5)(B). Such inadvertent or
mistaken disclosure of such information, document or thing shall not by itself constitute a waiver
by the producing party of any claims of privilege or work-product immunity, However, nothing
herein restricts the right of the receiving party to challenge the producing party’s claim of
privilege if appropriate within a reasonable time after receiving notice of the inadvertent or
mistaken disclosure.

13. No information that is in the public domain or which is already known by the
receiving party through proper means or which is or becomes available to a party from a source
other than the party asserting confidentiality, rightfully in possession of such information on a
non-confidential basis, shall be deemed or considered to be Confidential material under this
Discovery Confidentiality Order.

14. This Discovery Confidentiality Order shall not deprive any party of its right to
object to discovery by any other party or on any otherwise permitted ground. This Discovery
Confidentiality Order is being entered without prejudice to the right of any party to move the
Court for modification or for relief from any of its terms.

15. | This Discovery Confidentiality Order shall survive the termination of this action

and shall remain in full force and effect unless modified by an Order of this Court or by the

 
Case 1:19-cv-04617-DLC Document 53-1 Filed 12/16/19 Page 8 of 10

written stipulation of the parties filed with the Court. This Court shall retain jurisdiction, both
before and after the entry of final jadgment in this case, whether by settlement or adjudication, to
construe, enforce, and amend the provisions of this Order.

16. Upon final conclusion of this litigation, each party or other individual subject to
the terms hereof shall be under an obligation to assemble and to return to the originating source
all originals and unmarked copies of documents and things containing Confidential material and
to destroy, should such source so request, all copies of Confidential material that contain and/or
constitute attorney work product as well as excerpts, summaries and digests revealing
Confidential material; provided, however, that counsel may retain complete copies of all
transcripts and pleadings including any exhibits attached thereto for archival purposes, subject to
the provisions of this Discovery Confidentiality Order, To the extent a party requests the return
of Confidential material from the Court after the final conclusion of the litigation, including the
exhaustion of all appeals therefrom and all related proceedings, the party shail file a motion

secking such relief.

The Legal Aid Society Archer & Greiner, P.C.
Janet E. Sabel, Attorney-in-Chief Court Plaza South, West Wing
Adrienne Holder, Attorney-in-Charge 21 Main Street, Suite 353
Abigail Cook-Mack, Staff Attorney Hackensack, NJ 07601
(Acook-Mack @legal-aid.org) Tel: (201) 342-6000

199 Water Street, 3°? Floor Fax: (201) 342-6611

New York, NY 10038 Attorneys for Defendants

Attorneys for Plaintiff, Jahshae Stewart

By: By:
Michael S. Horn, Esq.
Email: mhorn @archerlaw.com

 

Washington Square Legal Services, Inc.
245 Sullivan Street, 5th Floor

New York, NY 10012 pee bred

Attorneys for Plaintiff, Jahshae Stewart
Lia be

f m/f ia /l

 
Case 1:19-cv-04617-DLC Document 53-1 Filed 12/16/19 Page 9 of 10

By:

 

Laura Sager
Email: Laura.sager@nyu.edu

SO ORDERED:

 

JUDGE STEWART D. AARON, U.S.M.J

 
Case 1:19-cv-04617-DLC Document 53-1 Filed 12/16/19 Page 10 of 10

EXHIBIT “A”

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JAHSHAE STEWART, Civil Action No. 1:19-CV-04617 (DLC)(SDA)
Plaintiff,
vs. CERTIFICATION

LURLINE BAY, LLC (d/b/a HARBOUR
OUTDOOR), and EXCEL HR SERVICES, LLC,

Defendants,

 

 

I hereby certify that I have received a copy of and have carefully read the Discovery
Confidentiality Order (the “Order’’) in the above-captioned case, and fully understand the terms of such
Order, I agree to be bound by and to comply with the terms of such Order. I specifically agree that any
information I receive which is subject to that Order shall not be used for any purpose other than in
connection with the prosecution or defense of this litigation, and not revealed by me lo any person except
in compliance with the Order. No later than the final conclusion of the case, I will return all Confidential
Material and summaries, abstracts, and indices thereof which come into my possession, and documents or
things which I have prepared relating thereto, to counsel for the party for whom I was employed or
retained. I hereby consent to the personal jurisdiction of the United States District Court, Southern

District of New York, with respect to any proceedings relating to the enforcement of such Order.

Dated: , 2019

 

Signature

Name:

 

Affiliation:

 

Business Address:

 

Home Address:

 

21762275Sv4

 
